Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20140257852) in view of Brown (US 20140074454).
Regarding claim 1, Walker teaches, a system for managing a call, comprising: 
a memory configured to store instructions; and a processor configured to execute the instructions to implement a virtual caregiver to assist callers of a monitoring service (Fig. 2, el. 170, 110, 128 and Paragraph 76: sensors), the virtual caregiver configured to receive sensor data from a monitoring device (Paragraph 76-77) and activate a conversation in response to the sensor data (Paragraph 82, 70 and Fig. 3B), the conversation analyzer configured to: 
initiate a call to a user of the monitoring device; generating a decision based on the interpreted condition of the user; and performing at least one action based on the decision (Paragraph 71, 72, 76, 111).
Walker does not teach perform a conversation with the user during the call, the conversation performed in accordance with operations that include generating audible comments in a synthesized voice to interact with the user, the audible comments to elicit voice responses from the user containing information corresponding to the sensor data; analyzing, using one or more models, audible features of the voice responses to interpret a condition of the user.
Brown in the same art of endeavor teaches virtual healthcare assistant (abstract), perform a conversation with the user during the call, the conversation performed in accordance with operations that include generating audible comments in a synthesized voice to interact with the user (Paragraph 34, 46, 50, 63), the audible comments to elicit voice responses from the user containing information corresponding to the sensor data (Paragraph 46, 50, 63, 50); analyzing, using one or more models, audible features of the voice responses to interpret a condition of the user (Paragraph 63, 78); generating a decision based on the interpreted condition of the user; and performing at least one action based on the decision (Paragraph 43, 44, 68, 71, 83).
Therefore, it would have been obvious to one with ordinary skill in the art to modify Walker with Brown in order to improve the system and enhance the system capability and achieve better results.
Regarding claim 2, Walker in view Brown teaches, wherein the audible features include one or more of voice inflection, pitch pattern, tone variations, volume fluctuations, or variable speech patterns (Brown: Paragraph 62).
	Regarding claim 3, Walker in view Brown teaches, wherein the condition is one of an intent, emotional state, or mental state of the user (Brown: Paragraph 36, 40, 45, 51, 68, 86).
Regarding claim 4, Walker in view Brown teaches, wherein: the one or more models are artificial intelligence models that are to be trained based on patterns of audible features personalized to user, and the processor configured to update training of the one or more models based on at least one of the voice responses, decision, or interpreted condition of the user (Brown: Paragraph 88-90). 
Regarding claim 5, Walker in view Brown teaches, the monitoring device includes a fall detector, and the sensor data indicates that the user has experienced a fall (Brown: Paragraph 71, 82).
Regarding claim 6, Walker in view Brown teaches, wherein the conversation analyzer is to generate a score based on output of the one or more models, the score indicative of a probability of the decision based on the interpreted condition (Walker: Paragraph 54, 60-63, 67).
Regarding claim 7, Walker in view Brown teaches, wherein: the interpreted condition includes an actual fall of the user; the decision is the user is denying that the actual fall occurred; and the at least one action includes generating signals to perform one or more of passing the call to a live operator, notifying an emergency resource for the user, or notifying a live caregiver (Walker: Paragraph 71, 82, 107).
Regarding claim 8, Walker in view Brown teaches, wherein: the interpreted condition includes that the user did not actually fall; the decision is the user has pushed an alarm button on the fall detector in order to have a social call (Walker: Paragraph 84); and the at least one action includes generating signals to perform one or more of providing options to the user or obtain additional information or notifying a live caregiver (Walker: Paragraph 59).
Regarding claim 10, Walker in view Brown teaches, wherein the conversation analyzer is configured to generate the decision based on the interpreted condition of the user and one or more of information included in the sensor data or profile information of the user (Brown: 43, 44, 68, 71, 83).
Regarding claim 11, see claim 1 rejection.
Regarding claim 12, see claim 2 rejection.
Regarding claim 13, see claim 3 rejection.
Regarding claim 14, see claim 4 rejection.
Regarding claim 15, see claim 5 rejection.
Regarding claim 16, see claim 6 rejection.
Regarding claim 17, see claim 7 rejection.
Regarding claim 18, see claim 8 rejection.
Regarding claim 20, see claim 10 rejection.
Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20140257852) in view of Brown (US 20140074454) in view of Dunstan (US 20210057095).
Regarding claim 9, Walker in view Brown teaches, the claimed method.

Walker in view Brown does not teach wherein: the interpreted condition includes the user is in a confused state; the decision is the user requires assistance; and the at least one action includes one or more of notifying an emergency resource for the user or notifying a live caregiver.
Dunstan teaches the above (Paragraph 55, 147).
 Therefore, it would have been obvious to one with ordinary skill in the art to modify Walker in view of Brown with Dustin in order to improve the system and enhance the system capability and achieve better results.
Regarding claim 19, see claim 9 rejection.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652